Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/17/2022 has been entered.

Status of Claims
Claims 1, 6, 9, 11, 13-16, 19, and 24 have been amended in the response filed 8/17/2022.
Claims 2-5, 7-8, 10, 12, 17-18, 20-23, and 25-26 have been cancelled.
Claims 27-31 are new. 
Claims 1, 6, 9, 11, 13-16, 19, 24, and 27-31 are currently pending and considered below.

Claim Objections
Claim 1 is objected to because of the following informalities: claim 1 recites “wherein at least a font size, a display brightness and/or a level of detail and/or formulation of content of the input/output display is adapted on the basis of the least one patient parameter captured by means of the sensor unit” in lines 3-5 on page 5.  
The limitation should read: “wherein at least a font size, a display brightness and/or a level of detail and/or formulation of content of the input/output display is adapted on the basis of the at least one patient parameter captured by means of the sensor unit” (emphasis added). Appropriate correction is required.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6, 9, 11, 13-16, 19, 24, and 27-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 of the Alice/Mayo Test
Claims 1, 6, 9, 11, 13-16, 19, 24, and 27-31 are within the four statutory categories. 

Step 2A of the Alice/Mayo Test - Prong One
Claim 1, recites: A study-list display method, comprising: 
a selection step of producing a list of studies selected for matching;
a matching step of matching, in a computerized manner, at least one patient parameter of at least one patient, stored on a patient data server, with at least one recruitment parameter of at least one study from the list of studies, the at least one recruitment parameter being stored on a study data server, 
wherein the at least one patient parameter comprises at least one value and/or at least one characteristic quantity that denotes the state of health of the at least one patient regarding a deterioration of a vision of the at least one patient or regarding a tiredness of the at least one patient and/or that denotes a body feature of the at least one patient regarding an age, regarding a body weight, regarding a sex, or regarding an eye color;
a rating step of rating suitability, in a computerized manner, of the at least one patient for the at least one study from the list of studies, as at least one suitability parameter implemented as a match score, the at least one suitability parameter being determined on the basis of the at least one patient parameter and the at least one recruitment parameter as a function of a plurality of patient parameters and a plurality of study parameters, the at least on suitability parameter being stored on a patient recruitment server, 
wherein the match score correlates with a quality of a match between the at least one patient and the at least one study;
an association step of 
making an association between the at least one patient and the at least one study based on the at least one suitability parameter and at least one piece of association information stored on the patient recruitment server, 
making an ordered list, stored on the patient recruitment server, of a plurality of studies associated with the at least one patient, ordering of the ordered list occurring according to a respective match score for each study on the ordered list and the at least one patient,
an output step of outputting the ordered list on at least one input/output display arranged in a room of the at least one patient,
wherein the selection step and/or the matching step and/or the rating step and/or the association step and/or the output step are performed repeatedly, in automated fashion at specific intervals of time, to update the ordered list from the list of studies to be matched,
wherein the at least one patient parameter is captured in automated fashion and is processed in a computerized manner by means of at least one sensor unit, and
wherein at least a font size, a display brightness and/or a level of detail and/or formulation of content of the display is adapted on the basis of the patient parameter captured by means of the sensor unit.

The Examiner submits that the foregoing underlined limitations constitute: (a) “certain methods of organizing human activity.” For example, a medical professional may follow rules or instructions to recruit patients for a study using an association between the patient and the study. 
Independent claim 27 contains nearly identical limitations, and is similarly rejected. Dependent claims 6, 9, 11, 13-16, 19, 24, and 28-31 are rejected because they either further define/narrow the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. For example, claims 6, 9, 11, 13-16, and 28-31 merely define a type of data processed by the system and only serve to further limit the abstract idea; claim 24 merely serves to further limit the abstract idea

Step 2A of the Alice/Mayo Test - Prong Two
A study-list display method, comprising: 
a selection step of producing a list of studies selected for matching;
a matching step of matching, in a computerized manner, at least one patient parameter of at least one patient, stored on a patient data server, with at least one recruitment parameter of at least one study from the list of studies, the at least one recruitment parameter being stored on a study data server, 
wherein the at least one patient parameter comprises at least one value and/or at least one characteristic quantity that denotes the state of health of the at least one patient regarding a deterioration of a vision of the at least one patient or regarding a tiredness of the at least one patient and/or that denotes a body feature of the at least one patient regarding an age, regarding a body weight, regarding a sex, or regarding an eye color;
a rating step of rating suitability, in a computerized manner, of the at least one patient for the at least one study from the list of studies, as at least one suitability parameter implemented as a match score, the at least one suitability parameter being determined on the basis of the at least one patient parameter and the at least one recruitment parameter as a function of a plurality of patient parameters and a plurality of study parameters, the at least on suitability parameter being stored on a patient recruitment server, 
wherein the match score correlates with a quality of a match between the at least one patient and the at least one study;
an association step of 
making an association between the at least one patient and the at least one study based on the at least one suitability parameter and at least one piece of association information stored on the patient recruitment server, 
making an ordered list, stored on the patient recruitment server, of a plurality of studies associated with the at least one patient, ordering of the ordered list occurring according to a respective match score for each study on the ordered list and the at least one patient,
an output step of outputting the ordered list on at least one input/output display arranged in a room of the at least one patient,
wherein the selection step and/or the matching step and/or the rating step and/or the association step and/or the output step are performed repeatedly, in automated fashion at specific intervals of time, to update the ordered list from the list of studies to be matched,
wherein the at least one patient parameter is captured in automated fashion and is processed in a computerized manner by means of at least one sensor unit, and
wherein at least a font size, a display brightness and/or a level of detail and/or formulation of content of the display is adapted on the basis of the patient parameter captured by means of the sensor unit.

The bolded text shown above, are not part of the aforementioned abstract ideas. However, they relate to the remaining elements which do not amount to a practical application or significantly more, and will be discussed in further detail below. Claim 1 is not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
Amount to Mere Instructions To Apply An Exception – for example, the recitation of “a computerized manner,” “data server,” “at least one input and/or output display,” “in automated fashion,” which amount to merely invoking a computer as a tool to perform the abstract idea, See MPEP 2106.04(d).

Step 2B of the Alice/Mayo Test for Claims
Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations that have been recognized as well-understood, routine, and conventional activity as demonstrated by: 
The “data server” 
U.S. Patent Publication No. 2017/0116373 to Ginsburg, at para. 0142; 
U.S. Patent Publication No. 2018/0043182 to Wu, et al., at para. 0097.
The limitations of “at least one input and/or output display,” “automated fashion,” and “one sensor unit” 
U.S. Patent Publication No. 2018/0325385 to Deterding, disclosing a mobile health device which includes a display (para. 0040), and receiving sensor data (para. 0050).
U.S. Patent Publication No. 2014/0006055 to Seraly, disclosing a mobile health device which includes a display (para. 0093), and sensors (para. 0008).
U.S. Patent Publication No. 2008/0004904 to Tran disclosing receiving sensor data (para. 0057)
Dependent claims 6, 9, 11, 13-16, 19, 24, and 28-31 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than linking the abstract idea to a particular technological environment or field of use (e.g. the “association step” feature of claims 6 and 11); the equivalent of “apply it” (e.g. the “list” feature of claims 11 and 13; the “step” feature of claim 15); gathering, analyzing, and outputting information using conventional techniques (e.g. the “make available” feature of claim 16; the “processed” feature of claim 19), and linking the abstract idea to a particular technological environment or field of use (e.g. the “wherein” feature of dependent Claims 28-31). Claims 9, 15-16, and 24 also includes the additional element of “input/output unit,” which was addressed above. 
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1, 6, 9, 11, 13-16, 19, 24, and 27-31 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 9, 11, 13-16, 19, 24, and 27-31 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 recites steps to “wherein at least a font size, a display brightness and/or a level of detail and/or formulation of content of the input/output display is adapted on the basis of the least one patient parameter captured by means of the sensor unit.”  However, no description of how these steps are actually performed is provided in the specification. Independent claim 27 includes a nearly identical limitation and is similarly rejected. The description on page 15 is not sufficient to satisfy the written description requirement. 
For a computer-implemented functional claims, the specification must disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV. In the instant application, no guidance is provided how to program a computer to adapt a display “font size, a display brightness and/or a level of detail and/or formulation of content” based on the inputs of "the patient parameter captured by means of the sensor unit.” No algorithm is described in sufficient detail including how to program the disclosed computer to perform the claimed function, so a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.
	Dependent claims 6, 9, 11, 13-16, 24, and 28-31 incorporate the deficiencies of independent claims 1 and 27, respectively, and are rejected for the same reasons.

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites: 
“output as an ordered list of suitable studies in organized form by means of at least one input and/or output unit,” on page 3;
“processed in a computerized manner by means of at least one sensor unit,” on page 3; 
“captured by means of the sensor unit” on page 3.
Claim 27 recites: 
“outputting the ordered list of suitable studies associated with the at least one patient as study information by means of at least one input and/or output unit,” on page 9;
“at least one patient parameter by means of at least one sensor unit,” on page 9;
“at least one patient parameter captured by the means of the at least one sensor unit,” on page 9;

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “input and/or output unit” and “sensor unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Dependent claims 6, 9, 11, 13-16, 19, and 24 are rejected at least due to their dependence from claim 1. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9, 11, 13-16, 19, 24, and 27-31 as can best be understood, are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent Publication No. 2007/0294110 to Settimi (“Settimi”) in view of U.S. Patent Publication No. 2013/0238359 to Carter, et. al. (“Carter”) in further view of U.S. Patent Publication No. 2014/0316793 to Pruit (“Pruit”) in further view of U.S. Patent Publication No. 2016/0357944 to Iyer, et. al. (“Iyer”)
Regarding claim 1, Settimi discloses: 
A study-list display method, comprising: (0031: using medical record data to identify participants for clinical studies. The list is shown in Fig. 10)
a matching step of matching, in a computerized manner, (0067: search terms are matched to electronic medical records, and the method is computer-implemented, see para. 0050) at least one patient parameter of at least one patient, stored on a patient data server, (0043: EMR database 302 includes patient identifying demographic data) with at least one recruitment parameter (0083: conditions, such as acute myocardial infarction and geography) of at least one study from the list of studies (0103: the patient data (patient parameters) and conditions (recruitment parameters) are used to match patients with one or more clinical trials), and 
wherein the at least one patient parameter comprises at least one value (0093: patient parameters include a numerical value) and/or at least one characteristic quantity that denotes the state of health of the at least one patient regarding a deterioration of a vision of the at least one patient or regarding a tiredness of the at least one patient and/or that denotes a body feature of the at least one patient regarding an age, regarding a body weight, regarding a sex, or regarding an eye color,
a rating step of rating suitability, in a computerized manner, of the at least one patient for the at least one study from the list of studies (0083: the system uses software, construed as a computerized manner, to return patients having each of the four conditions above, which would be a rating that the patients match or pass the initial criteria), the at least one suitability parameter (0083: meeting all four conditions) being determined on the basis of the at least one patient parameter and the at least one recruitment parameter (0083: the system returns a pool of participants, which compares the patient parameters on database 720 to the conditions determined to be recruitment parameters, see para. 0080) as a function of a plurality of patient parameters and a plurality of study parameters (0016: the database also includes study types, construed as study parameters) the at least one suitability parameter being stored on a patient recruitment server, (0083: the patient parameters, including the conditions, are stored on database 720, construed as a server) 
an association step of making an association between the at least one patient and the at least one study based on the at least one suitability parameter (0083: the system creates a pool of patients having each of the four conditions above, construed as associating the patients with the study based on the suitability parameter)
an output step of outputting the ordered list on at least one input/output display, (Settimi, 0095: displaying the pool of candidates, construed as an output, along with study information, such as diabetes, age, family history, etc, see Fig. 10) arranged in a room of the at least one patient, (Settimi, 0047: the interface is a GUI, which is easily arranged into a healthcare institution, such as a patient room)
Settimi discloses a server. (Settimi, 0083). Settimi does not explicitly recite, but Carter teaches that it is old and well known in the art of healthcare to include a selection step of producing a list of studies selected for matching; (Carter, 0042: a patient’s locations can be used as a filter to find matching clinical trials)
at least one recruitment parameter being stored on a study data server (Carter, 0019: the matching unit is stored in computer system memory, construed as a server, and matches patients with clinical trials based on biomarkers), and at least one piece of association information is stored on the patient recruitment server (Carter, 0039: storing information identifying particular clinical trials in the system, construed as a server, to facilitate updating search results)
making an ordered list stored on the patient recruitment server, of a plurality of studies associated with the at least one patient, (Carter, 0042: a patient’s locations can be used as a filter to find matching clinical trials)
wherein at least a font size, a display brightness and/or a level of detail and/or formulation of content of the input/output display is adapted (Carter, 0030: generating a list of trials that match a patient’s biomarkers) 
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Settimi to include the storage, selection, and matching limitations, as taught by Carter, because both Settimi and Carter deal with identifying participants for clinical studies, and Carter teaches that storing and processing this information can facilitate updating results as new trials become available. (Carter, 0039).
Pruit teaches that it is old and well known in the art of healthcare to include at least one suitability parameter implemented as a match score (Pruit, 0019: a compatibility score indicates a patient's compatibility with a particular clinical trial) 
wherein the match score correlates with a quality of a match between the at least one patient and the at least one study, (Pruit, 0019: a compatibility score indicates a patient's compatibility with a particular clinical trial)
ordering of the ordered list occurring according to a respective match score for each study on the ordered list and the at least one patient, (Pruit, Fig. 24, para. 0082: a list including a patient’s match score)
wherein the selection step and/or the matching step and/or the rating step and/or the association step and/or the output step are performed repeatedly in automated fashion at specific intervals of time to update the ordered list from the list of studies to be matched. (Pruit, para. 0073: the matching process is automated, and is continually updated, see para. 0074)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination of Settimi and Carter to include the match score limitations, as taught by Pruit, because Settimi, Carter, and Pruit deal with identifying participants for clinical studies, and Pruit teaches providing this information to the patient facilitates usefulness of clinical trials. (Pruit, 0086).
Iyer teaches that it is old and well known in the art of healthcare to include wherein the at least one patient parameter is captured in automated fashion and is processed in a computerized manner by means of at least one sensor unit, and (Iyer, 0032: using a wearable sensor to capture information pertaining to a clinical study)
on the basis of the least one patient parameter captured by means of the sensor unit. (Iyer, 0032: using a wearable sensor to capture information pertaining to a clinical study)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination of Settimi, Carter, and Pruit to include wherein at least one patient parameter is captured in automated fashion and is processed in a computerized manner by means of at least one sensor unit, in particular a sensor unit of the input and/or output unit, as taught by Iyer, because Settimi, Carter, and Iyer deal with identifying participants for clinical studies, and Iyer teaches sensor data is beneficial to planning clinical trials. (Iyer, 0032).

Regarding claim 6, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses: 
Carter teaches that it is old and well known in the art of healthcare to include wherein the list of studies to be matched is produced on the basis of at least one piece of location information associated with the at least one patient and/or with the at least one study. (Carter, 0042: a patient’s locations can be used as a filter to find matching clinical trials). 
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Settimi to include wherein at least one selection step involves a list of studies to be matched being produced, in particular on the basis of at least one piece of location information associated with the patient and/or with the study, as taught by Carter, because both Settimi and Carter deal with identifying participants for clinical studies, and Carter teaches these methods generate more study participants. (Carter, 0004).

Regarding claim 9, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses: 
wherein the input/output display is used to input at least one participation intention parameter of the at least one patient (Settimi, 0090: entering conditions into the user interface) 
Carter teaches that it is old and well known in the art of healthcare to store it on the patient recruitment server. (Carter, 0039: storing a patient’s biomarkers that are used to develop a list of eligible clinical trials, which is construed as storing the list itself). 
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Settimi to include to store it on at least one server, in particular the patient recruitment server, as taught by Carter, because both Settimi and Carter deal with identifying participants for clinical studies, and Carter teaches these methods generate more study participants. (Carter, 0004).

Regarding claim 11, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein at least one hierarchic rating list containing a plurality of rating criteria is produced in a computerized manner on the basis of a plurality of recruitment parameters of the at least one study, on the basis of which the at least one suitability parameter is determined; and (Settimi, 0017: displaying the pool of candidates in order from the most optimal results to the least optimal results)
wherein at least one weighting parameter is associated with each of the rating criteria. (Settimi, 0087: assigning a weight to each of the conditions used to create the pool)

Regarding claim 13, the combination discloses each of the limitations of claim 11 as discussed above, and further discloses:
Wherein the at least one hierarchic list requires at least one input at least by a clinical personnel. (Settimi, 0087: the user interface allows a user to assign a weight to each of the conditions)

Regarding claim 14, the combination of Settimi and Carter discloses each of the limitations of claim 1 as discussed above.
However, the combination does not explicitly recite wherein at least one piece of contact information pertaining to the study is provided for the patient.
Pruit teaches that it is old and well known in the art of healthcare to include a recruitment parameter wherein at least one piece of contact information pertaining to the at least one study is provided for the patient. (Pruit, 0086: providing certain dashboards for a patient, which includes relevant trial information, such as “contacts”).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination of Settimi and Carter to include wherein at least one piece of contact information pertaining to the study is provided for the patient, as taught by Pruit, because Settimi, Carter, and Pruit deal with identifying participants for clinical studies, and Pruit teaches providing this information to the patient facilitates usefulness of clinical trials. (Pruit, 0086).

Regarding claim 15, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
an one input step of querying or inputting by the input/output display at least one further patient parameter. (Settimi, 0090: entering conditions into the user interface, which are used to query the database)

Regarding claim 16, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the input/output display makes available at least one piece of suitability information of the at least one patient to a clinical personnel associated with the at least one patient. (Settimi, 0090: entering conditions into the user interface, which is used to generate the pool of candidates, see 0095)

Regarding claim 19, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
A study-list display system configured to perform a method as claimed in claim 1, having at least one study-list display server that is configured to:
carry out the matching step of matching the at least one patient parameter of the at least one patient with the recruitment parameter of the at least one study (Settimi, 0083: the system uses software, which operates on a server, see para. 0038, to return a pool of participants, which compares the patient parameters on database 720 to the conditions determined to be recruitment parameters, see para.0080), 
carry out the rating step of rating suitability of the at least one patient for the at least one study(0083: the system uses software, construed as a computerized manner, to return patients having each of the four conditions above, which would be a rating that the patients match or pass the initial criteria) as the at least one suitability parameter determined on the basis of the at least one patient parameter and the at least one recruitment parameter, (0083: the system returns a pool of participants, which compares the patient parameters on database 720 to the conditions determined to be recruitment parameters, see para. 0080)
carry out the association step of making the association between the at least one patient and the at least one study based on the at least one suitability parameter and the at least one piece of association information, (Settimi, 0083: the system creates a pool of patients having each of the four conditions above, construed as associating the patients with the study based on the suitability parameter)
the input/output display being arranged in the patient room and being connected to the patient recruitment server, (Settimi, 0047: the interface is a GUI, which is easily arranged into a healthcare institution, such as a patient room and the system is interconnected, see Fig. 1) and being configured for input of the at least one patient parameter (Settimi, 0090: entering conditions into the user interface, which are used to query the database) and/or of a participation intention and/or for an output of the ordered list, and 
Settimi discloses a server. (Settimi, 0083). Settimi does not explicitly recite, but Carter teaches that it is old and well known in the art of healthcare to include carry out the selection step of producing the list of studies selected for matching, (Carter, 0042: a patient’s locations can be used as a filter to find matching clinical trials)
making the ordered list according to the respective match score for each study on the ordered list and the at least one patient, (Carter, 0042: a patient’s locations can be used as a filter to find matching clinical trials)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Settimi to include the storage, selection, and matching limitations, as taught by Carter, because both Settimi and Carter deal with identifying participants for clinical studies, and Carter teaches that storing and processing this information can facilitate updating results as new trials become available. (Carter, 0039).
Pruit teaches that it is old and well known in the art of healthcare to include a recruitment parameter implemented as a match score (Pruit, 0019: a compatibility score indicates a patient's compatibility with a particular clinical trial) 
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include wherein at least one piece of contact information pertaining to the study is provided for the patient, as taught by Pruit, because Settimi, Carter, and Pruit deal with identifying participants for clinical studies, and Pruit teaches providing this information to the patient facilitates usefulness of clinical trials. (Pruit, 0086).
Iyer teaches that it is old and well known in the art of healthcare to include a recruitment parameter the sensor unit that captures at least one of the patient parameters in an automated fashion being installed in the patient room and/or on a patient bed. (Iyer, 0032: using a wearable sensor to capture information pertaining to a clinical study, and because it is wearable, it is present in the patient room)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include a sensor unit that captures at least one of the patient parameters in an automated fashion being installed in the patient room and/or on a patient bed, as taught by Iyer, because Settimi, Carter, and Iyer deal with identifying participants for clinical studies, and Iyer teaches this information is useful to clinical trials. (Iyer, 0032).

Regarding claim 24, the combination discloses each of the limitations of claim 19 as discussed above, and further discloses:
An input/output display configured for use in a patient recruitment system as claimed in claim 19. (Settimi, 0047: a user interface, such as a GUI)

Regarding claim 27, Settimi discloses: 
A study-list display method, comprising: (0031: using medical record data to identify participants for clinical studies. The list is shown in Fig. 10)
matching, in a computerized manner, (0067: search terms are matched to electronic medical records, and the method is computer-implemented, see para. 0050) at least one patient parameter of at least one patient with at least one recruitment parameter (0083: conditions, such as acute myocardial infarction and geography) of at least one study from the list of studies (0103: the patient data (patient parameters) and conditions (recruitment parameters) are used to match patients with one or more clinical trials)
the at least one patient parameter comprising at least one value and/or at least one characteristic quantity 
the at least one patient parameter comprises at least one value (0093: patient parameters include a numerical value) and/or at least one characteristic quantity that denotes the state of health of the at least one patient regarding a deterioration of a vision of the at least one patient or regarding a tiredness of the at least one patient and/or that denotes a body feature of the at least one patient regarding an age, regarding a body weight, regarding a sex, or regarding an eye color 
the at least one patient parameter being stored on a patient data server, and (0043: EMR database 302 includes patient identifying demographic data)
determining, in a computerized manner, at least one suitability parameter that is a suitability of the at least one patient for the at least one study, (0083: the system uses software, e.g. a computerized manner, to return patients having each of four conditions)
on the basis of the at least one patient parameter and the at least one recruitment parameter (0083: the system returns a pool of participants, which compares the patient parameters on database 720 to the conditions determined to be recruitment parameters, see para. 0080) as a function of a plurality of patient parameters and a plurality of study parameters, and (0016: the database also includes study types, construed as study parameters)
outputting the ordered list of suitable studies associated with the at least one patient as study information by means of at least one input and/or output unit comprising at least one display (Settimi, 0095: displaying the pool of candidates, construed as an output, along with study information, such as diabetes, age, family history, etc, see Fig. 10)arranged in a patient room of a healthcare institution; (Settimi, 0047: the interface is a GUI, which is easily arranged into a healthcare institution, such as a patient room)
Settimi discloses a server. (Settimi, 0083). Settimi does not explicitly recite, but Carter teaches that it is old and well known in the art of healthcare to include producing, in a computerized manner, a list of studies to be matched; (Carter, 0042: a patient’s locations can be used as a filter to find matching clinical trials)
the at least one suitability parameter being stored on a patient recruitment server; (Carter, 0019: the matching unit is stored in computer system memory, construed as a server, and matches patients with clinical trials based on biomarkers)
producing, in a computerized manner, an ordered list of suitable studies associated with the at least one patient, (Carter, 0042: a patient’s locations can be used as a filter to find matching clinical trials), based on the at least one suitability parameter and at least one piece of association information stored on the patient recruitment server (Carter, 0042: a patient’s locations)
adapting on the basis of the at least one patient parameter captured by the means of the at least one sensor unit at least a font size, a display brightness, a level of detail, and a formulation of content of the display (Carter, 0030: generating a list of trials that match a patient’s biomarkers) 
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Settimi to include the storage, selection, and matching limitations, as taught by Carter, because both Settimi and Carter deal with identifying participants for clinical studies, and Carter teaches that storing and processing this information can facilitate updating results as new trials become available. (Carter, 0039).
Pruit teaches that it is old and well known in the art of healthcare to include the at least one suitability parameter being implemented as a match score (Pruit, 0019: a compatibility score indicates a patient's compatibility with a particular clinical trial) correlating a quality of a match between the at least one patient and the at least one study (Pruit, 0019: a compatibility score indicates a patient's compatibility with a particular clinical trial)
by ordering the list of studies to be matched according to the match score for each of the studies on the list of studies and the at least one patient; (Pruit, Fig. 24, para. 0082: a list including a patient’s match score)
wherein producing the list of studies to be matched and producing the ordered list of suitable studies are performed repeatedly in automated fashion at specific intervals of time and/or after additional data is obtained. (Pruit, para. 0073: the matching process is automated, and is continually updated, see para. 0074)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination of Settimi and Carter to include the match score limitations, as taught by Pruit, because Settimi, Carter, and Pruit deal with identifying participants for clinical studies, and Pruit teaches providing this information to the patient facilitates usefulness of clinical trials. (Pruit, 0086).
Iyer teaches that it is old and well known in the art of healthcare to include automatedly capturing and processing the at least one patient parameter by means of at least one sensor unit (Iyer, 0032: using a wearable sensor to capture information pertaining to a clinical study)
on the basis of the least one patient parameter captured by means of the sensor unit. (Iyer, 0032: using a wearable sensor to capture information pertaining to a clinical study)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination of Settimi, Carter, and Pruit to include wherein at least one patient parameter is captured in automated fashion and is processed in a computerized manner by means of at least one sensor unit, in particular a sensor unit of the input and/or output unit, as taught by Iyer, because Settimi, Carter, and Iyer deal with identifying participants for clinical studies, and Iyer teaches sensor data is beneficial to planning clinical trials. (Iyer, 0032).

Regarding claim 28, the combination discloses each of the limitations of claim 19 as discussed above, and further discloses:
wherein the recruitment parameter includes at least one of a sex, an age, a height, a weight, a BMI, a medical history, (Settimi, 0083: conditions, such as acute myocardial infarction) parameter a laboratory value, a measured value, a medication, a sensor value, addiction information, habit information, and behavioral information.

Regarding claim 29, the combination discloses each of the limitations of claim 19 as discussed above, and further discloses:
wherein the recruitment parameters includes at least one of a specific sex, an age in a specific value range, an existence of a specific illness, (Settimi, 0083: conditions, such as acute myocardial infarction) and a laboratory value of a specific health-related variable in a specific value range.

Regarding claim 30, the combination discloses each of the limitations of claim 19 as discussed above, and further discloses:
wherein the rating step comprises a computerized calculation and/or determination of at least one of a logical query, (Settimi, 0083: the system returns patients having each of the four conditions above)a numerical value comparison, and an intersection formation.

Regarding claim 31, the combination discloses each of the limitations of claim 19 as discussed above, and further discloses:
the suitability parameter assumes different discrete values, including a value in a range that is at least one of the following: between 0 to 5, (Settimi, 0083: meeting all four conditions) between 0 to 10, and between 0 to 100.

Response to Applicant’s Arguments
Applicant’s arguments, filed on 8/17/2022, with respect to the 35 USC § 112(a) rejection have been considered but are not persuasive.
The Applicant repeats arguments and cites to paragraphs already addressed in the Advisory Action dated 6/24/2022. The Applicant also cites to page 19, discussing advantages of the present invention, which are not persuasive. While the cited paragraphs may “make it clear that a patient parameter is obtained in an automated fashion by sensors, and that both an output parameter and the display are adapted based on the patient parameter.” They fail to show how the process occurs. The argument that a person of ordinary skill in the art can conclude that the inventor invented/had possession of the invention is not persuasive. The MPEP states that: 
Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. 

(MPEP §§ 2161.01, Part I: I. Determining whether there is adequate written description for a computer-implemented functional claim limitation). The Applicant has failed to describe with sufficient detail the algorithm or steps/procedure taken to perform the function, so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. Accordingly, the argument is not persuasive. 
Applicant argues that the specification discloses sufficient corresponding structure with regard to the “at least one input and/or output unit” and “sensor unit.” The cited paragraphs have been considered, but the argument is not persuasive because the cited paragraphs do not provide sufficient structure, material, or acts for performing the claimed function.

Applicant’s amendments, filed on 8/17/2022, with respect to the 35 USC § 112(f),(b) rejection and claim objections have been considered but are not persuasive.
Applicant cites to the same paragraphs that were previously addressed in the Advisory Action dated 6/24/2022. Examiner notes that the figures do not include display 56. 
The argument is not persuasive because the claims do not recite sufficiently definite structure. ("Sufficient structure exists when the claim language specifies the exact structure that performs the function in question without need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure" (emphasis added), see TriMed, Inc. v. Stryker Corp., 514 F.3d 1256, 1259-60, 85 USPQ2d 1787, 1789 (Fed. Cir. 2008).

Applicant’s arguments, filed on 8/17/2022, with respect to the 35 USC § 101 rejection have been considered but are not persuasive.
Applicant’s largely repeats the arguments presented in the Response After Final Action dated 5/31/2022. Applicant can refer to the Advisory Action dated 6/24/2022 in reference to these arguments. 
Applicant states that: 
The applicant does not necessarily disagree with this conclusion, although it is difficult to envisage a claim characterized as “managing personal behavior or relationships or interactions between people” that does not somehow involve a person being more than a passive component. That is to say, in the claimed embodiment the patient simply is not managed or regulated; rather, study data is manipulated to appear on a display in a particular manner based on patient characteristics that have been automatedly obtained. The applicant submits that the amended independent claim 1 (new independent claim 27 as well) is not directed to an abstract idea.

The argument is not persuasive because the present claims merely recite generic computer components performing basic computer functions. 
Applicant addresses Credit Acceptance Corp. v Westlake and Lending Tree v Zillow. The argument is not persuasive because Credit Acceptance Corp. holds that mere automation of processes does not improve computer functionality. The Applicant has addressed only Lending Tree v Zillow.
The Applicant addresses the “significantly more” portion of the Advisory Action and takes issue with the use of “unique process.” The Examiner was merely responding to the Applicant’s arguments in the Response After Final Action dated 8/17/2022 at page 20.

Applicant’s arguments and amendments, filed on 8/17/2022, with respect to the 35 USC § 103 rejections have been considered but are not persuasive. 
Applicant’s repeats the arguments presented in the Response After Final Action dated 5/31/2022. Applicant can refer to the Advisory Action dated 6/24/2022 in reference to these arguments. New claims 27-31 have been addressed above. 
For the reasons set forth in the 35 USC § 103 rejection above, the references cited in the rejection render amended claims obvious under 35 USC § 103. Applicant’s argument is not persuasive.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHYAM M GOSWAMI
Examiner
Art Unit 3686


/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686